Law Offices of Stradley Ronon Stevens & Young, LLP 1250 Connecticut Ave., NW, Suite 500 Washington, DC 20036 (202) 822-9611 1933 Act Rule 497(j) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 Direct Dial: (202) 419-8429 May 4, 2010 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:Nationwide Variable Insurance Trust (the "Registrant") SEC File Nos. 002-73024 and 811-03213 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Statement of Additional Information for each of the following series of the Registrant: American Funds NVIT Growth Fund American Funds NVIT Global Growth Fund American Funds NVIT Growth-Income Fund American Funds NVIT Asset Allocation Fund American Funds NVIT Bond Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained inPost-Effective AmendmentNos. 139/140 to the Registration Statement of the Registrant that has been filed electronically. Post-Effective Amendment Nos. 139/140 became effective with the Securities and Exchange Commission on April 30, 2010. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8429. Very truly yours, /s/ Peter M. Hong Peter M. Hong
